Citation Nr: 1520381	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  08-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as secondary to service-connected lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file. 

The Board previously remanded this case in both January 2014 and July 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Board reopened the Veteran's previously denied claim for service connection, and it remanded this claim in order that the Veteran could undergo a VA examination.   

Such an examination was performed in February 2014.  However, in its July 2014 remand, the Board determined that the examiner's opinion was not sufficient for rating purposes.  Thus, it asked that examiner to elaborate on his opinion, including by discussing whether, at any time during the appeal period, the Veteran suffered from a psychiatric disorder that had its onset in his active service, was related to his active service, or was secondary to a service-connected disability.  

Though an addendum opinion was obtained in August 2014, this opinion is also inadequate.  The examiner determined that he could not resolve certain issues without resorting to speculation.  Further, rather than offering independent opinions, the examiner simply copied earlier opinions from other examinations.   

As there is still not sufficient information for the Board to decide the claim, the Board finds it prudent to remand the matter and arrange for a new examination before an examiner who has not previously examined the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional, but not by any examiner who has previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a.  Does the Veteran meet the criteria for a diagnosis of any acquired psychiatric disorder?  If so, please identify the psychiatric disorders.  Even if the Veteran does not currently meet the criteria for a diagnosis of an acquired psychiatric disorder, does the record reflect that he met the criteria for a diagnosis of a psychiatric disorder at any time since 2006, even if such disorder has resolved?  

b.  If you find that the Veteran meets the criteria for a diagnosis of PTSD, or has met the criteria at any time since 2006, please identify the stressors upon which the diagnosis of PTSD is made.

c.  If you find that the Veteran meets the criteria for a diagnosis of any psychiatric disorder other than PTSD, then is it at least as likely as not (a 50 percent or greater probability) that this disorder had its onset in service or is related to the Veteran's active service?

d.  Is it at least as likely as not that any identified psychiatric disorder is secondary to the Veteran's service-connected low back disability?  That is, is any identified psychiatric disorder proximately due to, the result of, or aggravated by the Veteran's low back disability?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




